          Case 4:20-cv-00638-LPR Document 34 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


DENNIS WAYNE JONES                                                                 PLAINTIFF
#601335

v.                                  Case No: 4:20-cv-00638-LPR


BILL GILKEY                                                                      DEFENDANT


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Doc. 32). No objections have been filed, and the time

to do so has expired. After a careful and de novo review of the PFR and the record, the Court

concludes that the PFR should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Jones’s Complaint (Doc. 1) is DISMISSED without

prejudice. Gilkey’s motion for summary judgment (Doc. 13) is denied as moot. Pursuant to 28

U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order or the

accompanying Judgment would not be taken in good faith.


       IT IS SO ORDERED this 27th day of July 2021.




                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
